DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This Office Action is in responsive to the preliminary amendment filed on 1/16/2020.  As directed by the Preliminary amendment, claims 1-40 were amended. Thus, claims 1-40 are currently pending in this application.
Claim Objections
Claims 7, 18, 20, 23, and 26 are objected to because of the following informalities: 
In claim 7 lines 2-3 the limitation “the same valve” in lines 2-3 is suggested to read --a same valve-- in order to have proper antecedent basis. 
In claim 18 the limitations “a (first) central recess” in line 2 and “a (second) central recess” in line 4 are suggested to read --a first central recess-- and --a second central recess--, respectively, in order to conform with current US practice. Moreover, in  line 5 the limitation “the volume” is suggested to read --a volume-- in order to have proper antecedent basis. 
In claim 20 line 5 the limitation “the (axial) position” is suggested to read --the axial position-- in order to conform with current US practice. 
In claim 23 the limitation “the (first) central recess” in lines 3-4 is suggested to read --the first central recess-- in order to conform with current US practice. 
In claim 26 the limitation “the control valve, the inlet valve, the control valve, a seal” in lines 2-3 is suggested to read -- the control valve, the inlet valve, a seal-- in order avoid redundantly repeating the limitation of the control valve.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a pressure relief means to decrease air pressure” in claim 2 lines 10-11 and claim 20 line 3 and “an actuation element for actuating” in claim 29 lines 2-3.
According to the Applicant’s specification page 41 in the fifth through seventh paragraphs, the pressure relief means is being interpreted as a bypass, bypass channel, groove within the piston or cylinder, or an overpressure valve. According to the Applicant’s specification page 28 in the sixth through eight paragraphs, the actuation element is being interpreted as comprising a hollow cylinder, a venting passage, or being integrally formed with the pump piston.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitations “preferably” in lines 3 and 8 as well as “can be” in line 8 are confusing, as it is unclear whether or not the limitations following the terms are required for the claimed invention. Moreover, the limitation “limiting” in line 11 is a method step but the claim is directed towards a device, thus the scope of the claim is unclear. 
Regarding claim 2, the limitations “preferably” in lines 3 and 8 as well as “can be” in line 8 are confusing, as it is unclear whether or not the limitations following the terms are required for the claimed invention. Moreover, the limitations “a liquid” in line 1, “a preferably replaceable container” in line 3, “a fluid pump” in line 4, “a dose” in line 4, “an air pump” in line 6, and “a housing part” in line 8 are confusing, as it is unclear whether or not the limitation is the same as or different from “a liquid”, “a preferably replaceable container”, “a fluid pump”, “a dose”, “an air pump” , and “a housing part”, respectively, in claim 1 from which this claim depends.  
Regarding claim 3, the limitations “preferably” in lines 3 and 6 as well as “can be” in line 6 are confusing, as it is unclear whether or not the limitations following the terms are required for the claimed invention. Moreover, the limitations “a liquid” in line 1, “a preferably replaceable container” in line 3, “a fluid pump” in line 4, “a dose” in line 4, “a housing part” in line 5, “an air pump” in line 9 and “a valve” in lines 13-14 are confusing, as it is unclear whether or not the limitation is the same as or different from “a liquid”, “a preferably replaceable container”, “a fluid pump”, “a dose”, “a housing part”, “an air pump”, and “a control valve”, respectively, in claim 1 from which this claim depends.  
Regarding claim 4, the limitation “a first maximum value” in line 3 is confusing, as it is unclear whether or not the limitation is the same as or different from “a maximum value” in claim 1 from which this claim depends.  
Regarding claim 5, the limitation “a second maximum value” in line 3 is confusing, as it is unclear whether or not the limitation is the same as or different from “a maximum value” in claim 1 from which this claim depends.  
Regarding claim 6, the limitation “its” in line 3 is confusing, as it is unclear as to which limitation (i.e. the nebulizer, the air pump, the inlet valve) is being referenced. Moreover, the limitation “and/or” in line 4 is confusing as it follows the term “or” in line 3, thus scope of the claim is unclear. 
Regarding claim 7, the limitation “and/or” in line 2 is confusing as it follows the term “and” in line 2 as well as preceding the term “or” in line 3, thus scope of the claim is unclear. 
Regarding claim 8, the limitation “in particular” in line 2 is confusing, as it is unclear whether or not the limitations following this phrase are required for the claimed invention. Moreover, the limitation “dome-like shaped” in line 3 is confusing, as it is unclear as to the bounds of a shape being “dome-like”, thus the scope of the claim in unclear. 
Regarding claim 9, the limitation “in particular” in line 2 is confusing, as it is unclear whether or not the limitations following this phrase are required for the claimed invention.
Regarding claim 10, the limitation “in particular” in line 2 is confusing, as it is unclear whether or not the limitations following this phrase are required for the claimed invention.
Regarding claim 12, the limitation “preferably” in line 4 is confusing, as it is unclear whether or not the limitations following this phrase are required for the claimed invention. Moreover, the limitation “stroke-like” in line 4 is confusing, as it is unclear as to the bounds of a movement being “stroke-like”, thus the scope of the claim in unclear. Furthermore, the limitations “and/or” recited in lines 3 and 5 is confusing, as having this term twice in the claim makes it unclear what options would meet the claimed invention, and thus they render the scope of the claim unclear.
Regarding claim 14, the limitations “a pump piston and a cylinder” in line 4 are confusing, as it is unclear whether or not they are the same as or part of the “piston/cylinder arrangement” claimed in line 3, or if they are new limitations. For the purposes of examination, they will be interpreted to be the same as the “piston/cylinder arrangement”.
Regarding claim 18, the limitation “in particular” in line 3 is confusing, as it is unclear whether or not the limitations following this phrase are required for the claimed invention. Furthermore, the limitations “and/or” recited twice in line 4 is confusing, as having this term twice in the claim makes it unclear what options would meet the claimed invention, and thus they render the scope of the claim unclear.
Regarding claim 20, the limitation “in particular” in lines 3 and 6 is confusing, as it is unclear whether or not the limitations following this phrase are required for the claimed invention.
Regarding claim 21, the limitation “in particular” in line 3 is confusing, as it is unclear whether or not the limitations following this phrase are required for the claimed invention. Moreover, the limitation “its” in line 3 is confusing, as it is unclear as to which limitation (i.e. the nebulizer, the pressure relief means, the bypass channel, the air pump) is being referenced.
Regarding claim 22, the limitation “in particular” in line 2 is confusing, as it is unclear whether or not the limitations following this phrase are required for the claimed invention.
Regarding claim 23, the limitation “in particular” in line 2 is confusing, as it is unclear whether or not the limitations following this phrase are required for the claimed invention. Furthermore, the limitations “and/or” recited twice in line 3 is confusing, as having this term twice in the claim makes it unclear what options would meet the claimed invention, and thus they render the scope of the claim unclear.
Regarding claim 24, the limitation “in particular” in line 2 is confusing, as it is unclear whether or not the limitations following this phrase are required for the claimed invention.
Regarding claim 25, the limitation “preferably” in line 3 is confusing, as it is unclear whether or not the limitations following this phrase are required for the claimed invention. Furthermore, the limitations “and/or” recited in lines 3 and 4 is confusing, as having this term twice in the claim makes it unclear what options would meet the claimed invention, and thus they render the scope of the claim unclear.
Regarding claim 40, the limitation “the valve” in line 2 is confusing, as it is unclear whether this limitation is the same as or different from “the inlet valve” in line 2 and/or “the control valve” in line 3. Furthermore, the limitation “and/or” in line 3 is confusing, as it is followed by the limitation “and” in line 4 thereby making it unclear as to what options would meet the claimed invention, thus the scope of the claim is unclear. 
Any remaining claims are rejected based on their dependency on a rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 27, 29, 33-34, and 38-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dunne et al. (US 2012/0090603 A1, hereinafter Dunne ‘603).
Regarding claim 27, Dunne ‘603 discloses a container containing multiple doses of a liquid for nebulizing by a nebulizer (cartridge 100 with liquid 103 inside is replaceable, where the liquid is to be atomized by a device) (Figs. 5-6; abstract; para. [0001]; para. [0121]), 
the container comprising an air pump in the container for pressurizing the liquid in the container to help withdrawing the dose of the liquid from the container (control means 133 is used to provide a compression force to open valve 106, which thereby allows for the liquid 103 to be sucked up when the valve 106 is open; control means 133 has an adaptor 141 which forms a piston moveable in cylinder 142 with bottom part 137, this arrangement for pumping or compressing air; lip of adaptor 141 is in a groove of the container 101) (Figs. 5-6, 10; para. [0157]; para. [0159]), 
wherein the air pump comprises a pump piston and a cylinder cooperating with the pump piston (control means 133 has an adaptor 141 as a piston moveable in a cylinder 142 with bottom part 137, this arrangement for pumping or compressing air) (Figs. 5-6, 10; para. [0157]; para. [0159]), 
characterized in that the air pump or pump piston comprises a valve for preventing any under pressure in the air pump or a pump chamber thereof (aeration valve 138 is used to prevent under pressure in the bellows 135/cylinder 142) (Figs. 9-10; para. [0151]; para. [0157]).
Regarding claim 29, Dunne ‘603 discloses wherein the container, air pump or pump piston comprises an actuation element for actuating the pump piston (the actuation element can be the venting hole 140 which connects the air pump to the ambient air, at least a portion of the cylinder 142, or the lip of the adaptor 142 which grasps the container 101, all of which are needed for movement/actuation of the adaptor 141 in the cylinder 142 during a stroke) (Figs. 9-10; para. [0154]; paras. [0157-0158]).
Regarding claim 33, Dunne ‘603 discloses a container containing multiple doses of a liquid for nebulizing by a nebulizer (cartridge 100 with liquid 103 inside is replaceable, where the liquid is to be atomized by a device) (Figs. 5-6; abstract; para. [0001]; para. [0121]), the container comprising an air pump in the container for pressurizing the liquid in the container  to help withdrawing the dose of the liquid from the container (control means 133 is used to provide a compression force to open valve 106, which thereby allows for the liquid 103 to be sucked up when the valve 106 is open; control means 133 has an adaptor 141 which forms a piston moveable in cylinder 142 with bottom part 137, this arrangement for pumping or compressing air; lip of adaptor 141 is in a groove of the container 101) (Figs. 5-6, 10; para. [0157]; para. [0159]), wherein the air pump  comprises a pump piston and a cylinder cooperating with the pump piston (control means 133 has an adaptor 141 as a piston moveable in a cylinder 142 with bottom part 137, this arrangement for pumping or compressing air) (Figs. 5-6, 10; para. [0157]; para. [0159]), characterized in that the air pump or pump piston comprises an actuation element for actuating the pump piston (the actuation element can be the venting hole 140 which connects the air pump to the ambient air, at least a portion of the cylinder 142, or the lip of the adaptor 142 which grasps the container 101, all of which are needed for movement/actuation of the adaptor 141 in the cylinder 142 during a stroke) (Figs. 9-10; para. [0154]; paras. [0157-0158]).
Regarding claim 34, Dunne ‘603 discloses wherein the air pump or pump piston comprises a valve for preventing any under pressure in the air pump or a pump chamber thereof (aeration valve 138 is used to prevent under pressure in the bellows 135/cylinder 142) (Figs. 9-10; para. [0151]; para. [0157]).
Regarding claim 38, Dunne ‘603 discloses wherein the valve comprises or forms an inlet valve preventing any under pressure in the air pump or its pump chamber (aeration valve 138 is used to prevent under pressure in the bellows 135/cylinder 142) (Figs. 9-10; para. [0151]; para. [0157]).
Regarding claim 39, Dunne ‘603 discloses wherein the container comprises a bearing part holding one end of the return spring (control means 133 can comprise a spring, and the control means 133 bears against a bottom surface of the cartridge 100) (Figs. 5-6, 10; para. [0130]) and/or forming an axial stop for a fluid piston of the container (the tube 155 is held in the top of cartridge 100, thereby preventing axial movement of the tube 155 without the cartridge 100; tube 155 acts as a piston within the cylinder of pressure chamber 122) (Figs. 5-6, 10; paras. [0113-0114]).
Regarding claim 40, as best understood, Dunne ‘603 discloses wherein the pump piston and the actuation element are formed integrally (adaptor 141 has integral lip grasping the container 100) (Fig. 10; para. [0157]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15, 19-22, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Dunne ‘603 in view of Dunne et al. (US 2011/0168175 A1, hereinafter Dunne ‘175) and Crichton (US 2016/0228902 A1).
Regarding claim 1, as best understood, Dunne ‘603 discloses a nebulizer for nebulizing a liquid (device for dispensing a pressurized liquid) (abstract), comprising: 
a preferably replaceable container containing multiple doses of the liquid (cartridge 100 with liquid 103 inside is replaceable) (Figs. 5-6; para. [0121]), 
a fluid pump for withdrawing a dose of the liquid from the container and pressurizing the respective dose for nebulization (piston 155 and cylinder 157 form a pump to suck liquid 103 into cylinder 157 with the piston 155 movement, then pressurize and deliver the liquid 103; pump 117 with piston 155 and pressure chamber 122 function to suck liquid 103 into chamber 122 with the piston 155 movement, then pressurize and deliver the liquid 103) (Figs. 5-6; para. [0110]; paras. [0113-0114]), 
an air pump to help withdrawing the liquid in doses from the container (control means 133 is used to provide a compression force to open valve 106, which thereby allows for the liquid 103 to be sucked up when the valve 106 is open; control means 133 has an adaptor 141 which forms a piston moveable in cylinder 142 with bottom part 137, this arrangement for pumping or compressing air) (Figs. 5-6, 10; para. [0157]; para. [0159]), 
and preferably a housing part which can be detached from the nebulizer for inserting or replacing the container (manually operated housing part 127 can be removed from the device when replacing the cartridge 100) (Figs. 5-6; para. [0121]), 
wherein the nebulizer or air pump comprises a control valve (aeration valve 138) (Figs. 9-10; para. [0151]).
Dunne ‘603 does not disclose the air pump is for pressurizing the liquid in the container to help withdrawing the liquid in doses from the container.
However, Dunne ‘603 does teach the canister may have a second valve for preventing pressure reduction in the canister as liquid is removed (Dunne ‘603; para. [0031]). Furthermore, Dunne ‘175 teaches an inhaler (Dunne ‘175; abstract) including a valve structure for pressurizing the liquid in the container (valve 111 which connects the air space 105 of the cartridge 100 with the atmosphere when depressed open for air space 105 replenishing) (Dunne ‘175; Figs. 6, 8; paras. [0104-0106]) after a seal 114 on the valve 111 is opened by the piercer 115 (Dunne ‘175; Fig. 8; para. [0121]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Dunne ‘603 air pump mechanism to include another valve connecting the air space of the canister to the atmosphere having a seal on the valve and the piercer needed to open the seal, as taught by Dunne ‘175, for the purpose of replenishing lost air in the air space of the canister (Dunne ‘175; para. [0106]).
With this modification, the modified Dunne ‘603 device would thus teach wherein the air pump is for pressurizing the liquid in the container to help withdrawing the liquid in doses from the container (Dunne ‘603 piston adaptor 141 and cylinder 142 pumps air when depressed and also has a connection to the atmosphere by way of venting hole 140; by adding the Dunne ‘175 valve 111 to the bottom of Dunne ‘603 canister 100, the Dunne ‘603 air pump would then also force air into the Dunne ‘603 air space 105 as the liquid 103 is being sucked up, thereby pressurizing the gas in the canister 100 which in turn would pressurize the liquid 103 surrounded by air space 105) (Dunne ‘603, Figs. 5-6 and 10, para. [0154], para. [0157], para. [0159]; Dunne ‘175, Figs. 6 and 8, paras. [0104-0106]).
Dunne ‘603 does not disclose the control valve is for limiting the air pressure acting on the liquid in the container to a maximum value above the ambient pressure (PA) independently from a filling level of the container with the liquid.
However, Crichton teaches a droplet generation device (Crichton; abstract) with a pressure control system to control the flow of gas both into and out of a reservoir in response to a pressure difference using a combination umbrella plus duck-bill valve (Crichton; abstract; para. [0071]). This Crichton combination valve functions similarly to the Dunne ‘603 aeration valve 138 and venting opening 136, as the aeration valve 138 allows for air to enter the pump cylinder 142 when under pressure occurs inside it and the venting opening 136 allows for compressed air inside the cylinder 142 to escape the high pressure environment inside the cylinder 142 (Dunne ‘603; Figs. 9-10; para. [0149]; paras. [0151-0154]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Dunne ‘603 device by substituting out the aeration valve 138 and venting opening 136 for the Crichton combination umbrella plus duck-bill valve, as taught by Crichton, for the purpose of providing the device with an improved means of controlling the pressure within a reservoir (i.e. the Dunne ‘603 cylinder 142) relative to local ambient pressure based on the pressure difference between the two (Crichton; abstract; para. [0047]).
With this modification, the modified Dunne ‘603 would thus teach the control valve (Crichton combination umbrella plus duck-bill valve working in place of the Dunne ‘603 aeration valve 138 and venting opening 136) (Dunne ‘603, Figs. 9-10, para. [0149], paras. [0151-0154]; Crichton, abstract, para. [0071]) is for limiting the air pressure acting on the liquid in the container to a maximum value above the ambient pressure (PA) independently from a filling level of the container with the liquid (Dunne ‘603 piston adaptor 141 and cylinder 142 pumps air when depressed, and by adding the Dunne ‘175 valve 111 to the bottom of Dunne ‘603 canister 100 the Dunne ‘603 air pump would then pressurize the air in the Dunne ‘603 air space 105 which in turn would pressurize the liquid 103 surrounded by air space 105; with the Crichton combination valve, the modified device would thus have a means to automatically respond to and control the pressure difference between the Dunne ‘603 reservoir of air in the cylinder 142 and air space 105 whenever there is a pressure difference where one side of the reservoir is greater or less than atmospheric pressure; this mechanism would work independently from the level of liquid, as it functions only based on pressure differences of gas) (Dunne ‘603, Figs. 5-6 and 10, para. [0154], para. [0157], para. [0159]; Dunne ‘175, Figs. 6 and 8, paras. [0104-0106]; Crichton, abstract, para. [0047], para. [0071]).
Regarding claim 2, as best understood, the modified Dunne ‘603 teaches the nebulizer for nebulizing a liquid, according to claim 1 (see rejection of claim 1 above), comprising: 
a preferably replaceable container containing multiple doses of the liquid (cartridge 100 with liquid 103 inside is replaceable) (Dunne ‘603; Figs. 5-6; para. [0121]), 
a fluid pump for withdrawing a dose of the liquid from the container and pressurizing the respective dose for nebulization (piston 155 and cylinder 157 form a pump to suck liquid 103 into cylinder 157 with the piston 155 movement, then pressurize and deliver the liquid 103; pump 117 with piston 155 and pressure chamber 122 function to suck liquid 103 into chamber 122 with the piston 155 movement, then pressurize and deliver the liquid 103) (Dunne ‘603; Figs. 5-6; para. [0110]; paras. [0113-0114]),  
an air pump for pressurizing the liquid in the container to help withdrawing the liquid in doses from the container (Dunne ‘603 piston adaptor 141 and cylinder 142 pumps air when depressed and also has a connection to the atmosphere by way of venting hole 140; by adding the Dunne ‘175 valve 111 to the bottom of Dunne ‘603 canister 100, the Dunne ‘603 air pump would then also force air into the Dunne ‘603 air space 105 as the liquid 103 is being sucked up, thereby pressurizing the gas in the canister 100 which in turn would pressurize the liquid 103 surrounded by air space 105) (Dunne ‘603, Figs. 5-6 and 10, para. [0154], para. [0157], para. [0159]; Dunne ‘175, Figs. 6 and 8, paras. [0104-0106]), 
and preferably a housing part which can be detached from the nebulizer for inserting or replacing the container (manually operated housing part 127 can be removed from the device when replacing the cartridge 100) (Dunne ‘603; Figs. 5-6; para. [0121]),
wherein the nebulizer or air pump comprises a pressure relief means to decrease the air pressure acting on the liquid in the container (Crichton combination umbrella plus duck-bill valve working in place of the Dunne ‘603 aeration valve 138 and venting opening 136; the Crichton umbrella plus duck-bill combination valve would still use the Dunne ‘603 opening 139 (i.e. a bypass channel as needed with the 35 U.S.C. 112(f) interpretation of a pressure relief means) with its umbrella portion, thus when the Crichton umbrella portion is for allowing air to flow out of the Dunne ‘603 cylinder 142 the pressure would be relieved via the opening 139 to the atmosphere) (Dunne ‘603, Figs. 9-10, para. [0149], paras. [0151-0154]; Crichton, abstract, para. [0071]), 
wherein the pressure relief means is adapted to open automatically dependent on the position of the container within the nebulizer (Dunne ‘603 aeration opening 139 would be covered by the umbrella portion of the Crichton umbrella plus duck-bill combination valve, similarly to how it is shown covered by the Dunne ‘603 valve 138; the Dunne ‘603 opening 139 would therefore be covered/uncovered by the combination valve based on when under or over pressure occurs in the control means 133, which is based on when the Dunne ‘603 cartridge 100 is moved for the suction or pressurizing strokes) (Dunne ‘603, Figs. 9-10, paras. [0151-0153], para. [0157]; Crichton, abstract, para. [0071]).
Regarding claim 3, as best understood, the modified Dunne ‘603 teaches the nebulizer for nebulizing a liquid, 3Atty Docket No.: 539-544according to claim 1 (see rejection of claim 1 above), comprising: 
a preferably replaceable container containing multiple doses of the liquid (cartridge 100 with liquid 103 inside is replaceable) (Dunne ‘603; Figs. 5-6; para. [0121]), 
a fluid pump for withdrawing a dose of the liquid from the container and pressurizing the respective dose for nebulization (piston 155 and cylinder 157 form a pump to suck liquid 103 into cylinder 157 with the piston 155 movement, then pressurize and deliver the liquid 103; pump 117 with piston 155 and pressure chamber 122 function to suck liquid 103 into chamber 122 with the piston 155 movement, then pressurize and deliver the liquid 103) (Dunne ‘603; Figs. 5-6; para. [0110]; paras. [0113-0114]), 
and preferably a housing part which can be detached from the nebulizer or opened for inserting or replacing the container (manually operated housing part 127 can be removed from the device when replacing the cartridge 100) (Dunne ‘603; Figs. 5-6; para. [0121]), 
wherein the container comprises an air pump in the container for pressurizing the liquid in the container to help withdrawing the dose of the liquid from the container (Dunne ‘603 piston adaptor 141 and cylinder 142 pumps air when depressed and also has a connection to the atmosphere by way of venting hole 140; by adding the Dunne ‘175 valve 111 to the bottom of Dunne ‘603 canister 100, the Dunne ‘603 air pump would then also force air into the Dunne ‘603 air space 105 as the liquid 103 is being sucked up, thereby pressurizing the gas in the canister 100 which in turn would pressurize the liquid 103 surrounded by air space 105) (Dunne ‘603, Figs. 5-6 and 10, para. [0154], para. [0157], para. [0159]; Dunne ‘175, Figs. 6 and 8, paras. [0104-0106]), 
wherein the air pump comprises a pump piston and a cylinder cooperating with the pump piston (Dunne ‘603 control means 133 has an adaptor 141 as a piston moveable in a cylinder 142 with bottom part 137, this arrangement for pumping or compressing air) (Dunne ‘603; Figs. 5-6, 10; para. [0157]; para. [0159]), 
characterized in that the air pump comprises a valve for limiting the air pressure acting on the liquid in the container and/or preventing any under pressure in the air pump or a pump chamber thereof (Crichton combination umbrella plus duck-bill valve is a two way valve, and thus limits the maximum pressure acting on each side of the pump; the Crichton combination valve would be located at the Dunne ‘603 bottom part 137, which is part of the cylinder 142) (Dunne ‘603, Figs. 9-10, para. [0149], paras. [0151-0154]; Crichton, abstract, para. [0071]).
Regarding claim 4, as best understood, the modified Dunne ‘603 teaches wherein the control valve is adapted to open automatically when the air pressure in the air pump exceeds a first maximum value (P1) above the ambient pressure (PA) (Crichton combination umbrella plus duck-bill valve is a two way valve, and would open a side when the pressure on that side is great enough to force open the valve; the pressure change/difference at which the valves open is determined from the pressure of the gas on one side minus atmospheric pressure, and thus the pressure of the gas on one side is higher than atmospheric pressure) (Crichton; abstract; para. [0071]).
Regarding claim 5, as best understood, the modified Dunne ‘603 teaches wherein the control valve is adapted to close automatically when the air pressure in the air pump decreases or corresponds to a second maximum value (P2) above the ambient pressure (PA) (Crichton combination umbrella plus duck-bill valve is a two way valve, and would close a side when the pressure on that side is not great enough to force open the valve) (Crichton; abstract; para. [0071]).
Regarding claim 6, as best understood, the modified Dunne ‘603 teaches wherein the nebulizer or air pump comprises an inlet valve preventing any under pressure in the air pump or its pump chamber and/or which is adapted to open automatically when the air pressure in the air pump is below the ambient pressure (PA) and which is adapted to close automatically when the air pressure in the air pump increases or corresponds to the ambient pressure (PA) (Crichton combination umbrella plus duck-bill valve uses two valves (i.e. umbrella and duck-bill) with one open to allow air into a reservoir and one open for airflow out of a reservoir; the inlet valve being either the duckbill or the umbrella valve portion, with the control valve being the opposite; when there is a pressure difference, the combination valve would automatically open the appropriate valve part for allowing airflow into or out of the reservoir, therefore when a reservoir is under pressure the appropriate valve part would open to allow air to flow into the reservoir to increase the pressure and close if over pressure to allow for the opposite valve part to open and release the pressure in the reservoir) (Dunne ‘603, Figs. 9-10, para. [0149], paras. [0151-0154]; Crichton, abstract, para. [0071]).
Regarding claim 7, the modified Dunne ‘603 teaches wherein the control valve and the inlet valve are formed integrally and/or by the same valve or valve element (combination umbrella plus duck-bill valve forms a single element) (Crichton; abstract; para. [0071]).
Regarding claim 8, as best understood, the modified Dunne ‘603 teaches wherein the control valve, in particular valve, is dome-like shaped (combination umbrella plus duck-bill valve has an umbrella portion, which would be dome shaped) (Crichton; abstract; para. [0071]).
Regarding claim 9, as best understood, the modified Dunne ‘603 teaches wherein the control valve, in particular valve, is embodied as a duckbill valve (combination umbrella plus duck-bill valve has a duck-bill portion) (Crichton; abstract; para. [0071]).
Regarding claim 10, as best understood, the modified Dunne ‘603 teaches wherein the control valve, in particular valve, comprises flexible portions (combination umbrella plus duck-bill valve would be flexible at least at the duck-bill portion to allow for the duck-bill valve part to flex open) (Crichton; abstract; para. [0071]).
Regarding claim 11, the modified Dunne ‘603 teaches wherein the flexible portions are adapted to open towards the interior of the air pump in order to allow ambient air to flow into the air pump and/or that the portions are adapted to open away from the interior of the air pumping order to allow air to flow out of the air pump (combination umbrella plus duck-bill valve allows for two way air flow control; either the umbrella or the duck-bill portion can be used in either flow direction as there are no specific directional requirements for valve functionality, so the duck-bill portion can be directed towards allowing air to flow into the reservoir or out of the reservoir) (Crichton; abstract; para. [0071]).
Regarding claim 12, as best understood, the modified Dunne ‘603 teaches wherein the air pump is actuated by a relative movement of the container within a housing of the nebulizer and/or that the container is moveable preferably stroke-like in the nebulizer when withdrawing a dose of liquid and/or when pressurizing or dispensing a dose of the liquid (piston and cartridge 100 move back and forth with each other within the nebulizer housing and housing part 127; the piston is compressed by the canister during the suction stoke, which is the downward movement of the canister, and relaxed upwards during the pressurization stroke) (Dunne ‘603; Figs. 5-6, 10; para. [0148-0149]; para. [0158]).
Regarding claim 13, the modified Dunne ‘603 teaches wherein during use of the nebulizer, the air pump 5Atty Docket No.: 539-544and the fluid pump pressurize alternately (suction stroke and pump stroke performed alternatingly; the air pump with piston 141 is pressurized during the suction stroke, and the fluid pump with pressure chamber 122 is pressurized during the pump stroke) (Dunne ‘603; Figs. 5-6, 10; paras. [0113-0115]; para. [0157]).
Regarding claim 14, as best understood, the modified Dunne ‘603 teaches wherein the air pump comprises or forms a piston/cylinder arrangement for pumping air to help withdrawing the liquid in doses from the container and/or that the air pump comprises a pump piston and a cylinder, wherein the pump piston is axially moveable within the cylinder (Dunne ‘603 piston adaptor 141 inside cylinder 142 pumps air when axially depressed during the suction stroke and also has a connection to the atmosphere by way of venting hole 140; also, by adding the Dunne ‘175 valve 111 to the bottom of Dunne ‘603 canister 100, the Dunne ‘603 air pump would then also force air into the Dunne ‘603 air space 105 as the liquid 103 is being sucked up, thereby pressurizing the gas in the canister 100 which in turn would pressurize the liquid 103 surrounded by air space 105) (Dunne ‘603, Figs. 5-6 and 10, para. [0154], paras. [0156-0159]; Dunne ‘175, Figs. 6 and 8, paras. [0104-0106]).
Regarding claim 15, the modified Dunne ‘603 teaches wherein the container comprises a collapsible bag containing the liquid (canister 100 has storage means 102 for the liquid which can be a collapsible bag) (Dunne ‘603; Fig. 2; para. [0063]).
Regarding claim 19, the modified Dunne ‘603 teaches wherein the air pump is arranged in the container or forms an inseparable assembly with the container (Dunne ‘175 valve 111 is part of the bottom of cartridge 100) (Dunne ‘175; Figs. 6, 8; paras. [0104-0106]).
Regarding claim 20, as best understood, the modified Dunne ‘603 teaches wherein the nebulizer or air pump comprises pressure relief means, in particular an overpressure valve, to decrease the air pressure acting on the liquid in the container, wherein the pressure relief means is adapted to open automatically dependent on the (axial) position of the container within the housing part, in particular of the pump piston within the cylinder (Crichton combination umbrella plus duck-bill valve is a two way valve, and thus limits the maximum pressure acting on each side of the pump; the umbrella or duck-bill portion of the Crichton combination valve can be the overpressure valve to automatically allow for air to escape through the Dunne ‘603 opening 139 in cylinder 142 when the pressure is too high after an axial stoke of the container 100 and the adaptor 141) (Dunne ‘603, Figs. 9-10, para. [0087], para. [0149], paras. [0151-0157]; Crichton, abstract, para. [0071]).
Regarding claim 21, as best understood, the modified Dunne ‘603 teaches wherein the pressure relief means is embodied as a bypass channel integrated into the air pump, in particular its pump piston or cylinder (Dunne ‘603 opening 139 in cylinder 142) (Dunne ‘603, Figs. 9-10; para. [0149]; paras. [0151-0154]).
Regarding claim 22, as best understood, the modified Dunne ‘603 teaches wherein the nebulizer, in particular the container, comprises a seal that seals the axial end of the container (in Dunne ‘175 there is a seal 114 on the valve 111 on the bottom of container 100) (Dunne ‘175; Fig. 8; para. [0121]).
Regarding claim 24, as best understood, the modified Dunne ‘603 teaches wherein the nebulizer, in particular the air pump or the housing part, comprises or forms an opening device adapted to open the seal (in Dunne ‘175 there is a seal 114 on the valve 111 on the bottom of container 100 which is opened by the piercer 115 in the bottom of the nebulizer housing) (Dunne ‘175; Fig. 8; para. [0121]).
Regarding claim 25, as best understood, the modified Dunne ‘603 teaches  wherein the opening device comprises at least one opening element in order to pierce the seal, preferably wherein the opening element is embodied as a spike and/or radially spaced apart from the control valve (in Dunne ‘175 there is a seal 114 on the valve 111 on the bottom of container 100 which is opened by the spike shaped piercer 115 in the bottom of the nebulizer housing; the Dunne ’175 piercer 115 would be radially spaced from the Dunne ‘603 valve 138 (and thus the Crichton combination valve) as the Dunne ’175 piercer 115 is centered under container 100 while the Dunne ‘603 valve 138 is off-center beneath the container 100) (Dunne ‘603, Fig. 10, para. [0031]; Dunne ‘175, Fig. 8, para. [0121]).
Regarding claim 26, the modified Dunne ‘603 teaches wherein the cylinder, the control valve, and the inlet valve are formed integrally (Crichton combination valve in place of Dunne ‘603 aeration valve 138 is in bottom part 137 of Dunne ‘603 cylinder 142, thus the Dunne ‘603 cylinder 142 is integrally with both valve elements of the combination Crichton valve) (Dunne ‘603, Fig. 10, para. [0152]; Crichton, abstract, para. [0071]).
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Dunne ‘603 in view of Dunne ‘175 and Crichton as applied to claim 1 above, and further in view of Dunne (US 2017/0203056 A1, hereinafter Dunne ‘056).
Regarding claim 16, the modified Dunne ‘603 device teaches the invention as previously claimed, including wherein the container comprises a rigid casing (cartridge 100 has a rigid outer canister 101) (Dunne ‘603; para. [0062]), but does not teach a fluid piston moveable within the casing.
However, Dunne ‘056 teaches a nebulizer (Dunne ‘056; abstract) wherein the container comprises a fluid piston moveable within the casing (piston 12 inside cartridge 10) (Dunne ‘056; Figs. 4a-4b; para. [0067]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Dunne ‘603 casing to include a fluid piston moveable within the casing, as taught by Dunne ‘056, for the purpose of providing a mechanism to help collapse the collapsible container full of liquid associated with the cartridge (Dunne ‘056; para. [0067]).
Regarding claim 17, the modified Dunne ‘603 teaches wherein the fluid piston and the casing form a volume containing the liquid (cartridge 10 and piston 12 form a volume for liquid 15) (Dunne ‘056; Figs. 4a-4b), wherein the volume is reduced or reducible by an axial movement of the fluid piston within the casing (liquid pressurized, i.e. the volume reduced, when the air cavity 32 exerts force on piston 12, thereby moving the piston 12 upwards) (Dunne ‘056; Figs. 4a-4b; para. [0010]; para. [0070]).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Dunne ‘603 in view of Dunne ‘175, Crichton, and Dunne ‘056 as applied to claim 16 above, and further in view of Von Schuckmann et al. (US 2010/0300441 A1).
Regarding claim 18, as best understood, the modified Dunne ‘603 device teaches the invention as previously claimed, but does not teach wherein the fluid piston comprises a (first) central recess on a side turned away from the volume in particular for receiving the control valve, inlet valve and/or valve and/or that the fluid piston comprises a (second) central recess on a side facing the volume.
However, Von Schuckmann teaches a dosing device (Von Schuckmann; abstract) wherein the fluid piston comprises a (first) central recess on a side turned away from the volume (recess of the cup-like pressure-exerting base 16 with annular lip 22 faces the substance of storage chamber 15) (Von Schuckmann; Fig. 1; para. [0047]; para. [0049]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Dunne ‘603 device’s fluid piston from Dunne ‘056 such that the fluid piston comprises a (first) central recess on a side turned away from the volume, as taught by Von Schuckmann, for the purpose of enabling the piston to strip substance off the wall of the storage chamber (Von Schuckmann; para. [0049]).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Dunne ‘603 in view of Dunne ‘175, and Crichton as applied to claim 22 above, and further in view of Gustavasson (US 4,564,054).
Regarding claim 23, as best understood, the modified Dunne ‘603 teaches the invention as previously claimed, but does not teach wherein the seal is curved, in particular concavely on a side facing the valve, inlet valve and/or control valve, and/or that the seal comprises the (first) central recess.
However, Gustavasson teaches a device for transferring or injecting a fluid substance into a patient (Gustavasson; abstract; col. 1, lines 54-60; claim 1) wherein the seal is curved and that the seal comprises the (first) central recess (membrane 18 has a convex sealing surface, thus also forming a recess with the convex curve; membrane 18 is penetrated by a needle) (Gustavasson; col. 5, lines 21-40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Dunne ‘603 seal such that the seal is curved and that the seal comprises the (first) central recess, as taught by Gustavasson, for the purpose of improving the sealing effect against a vessel (Gustavasson; col. 5, lines 29-35).
Claims 28, 30-32, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Dunne ‘603 as applied to claims 27 and 33 above.
Regarding claim 28, as best understood, Dunne ‘603 teaches the invention as previously claimed, including but does not teach wherein the air pump comprises a return spring (control means 133 can comprise a spring) (para. [0130]), but does not teach the return spring is arranged between the pump piston and a collapsible volume of the container.
Dunne ‘603 is silent on the return spring is arranged between the pump piston and a collapsible volume of the container.
However, Dunne ‘603 does teach the control means 133 can comprise a spring to act on cartridge 100 (para. [0130]) and that the control means 133 comprises an adaptor 141 to act as a piston (Fig. 10; para. [0158]). As control means 133 is shown to physically contact the bottom of cartridge 100, one of ordinary skill in the art could reasonably assume an end of the spring of control means 133 would also contact the bottom of cartridge 100 in order to more efficiently act upon the cartridge (Figs. 5-6, 10; para. [0130]). Thus, even though the exact position of the second end of the spring in the control means 133 is not exactly described, the spring would still be at least partially between the cartridge 133 (and therefore the collapsible storage means 102 within cartridge 100, see Figs. 5-6) and the adaptor 141 of the control means 133.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Dunne ‘603 device such that the return spring being arranged between the pump piston and a collapsible volume of the container, as suggested by Dunne ‘603, for the purpose of ensuring the spring of the control means 133 can directly and thereby more efficiently act on the cartridge 100.
Regarding claim 30, as best understood, Dunne ‘603 discloses a container containing multiple doses of a liquid for nebulizing by a nebulizer (cartridge 100 with liquid 103 inside is replaceable, where the liquid is to be atomized by a device) (Figs. 5-6; abstract; para. [0001]; para. [0121]), the container comprising an air pump in the container for pressurizing the liquid in the container to help withdrawing the dose of the liquid from the container (control means 133 is used to provide a compression force to open valve 106, which thereby allows for the liquid 103 to be sucked up when the valve 106 is open; control means 133 has an adaptor 141 which forms a piston moveable in cylinder 142 with bottom part 137, this arrangement for pumping or compressing air; lip of adaptor 141 is in a groove of the container 101) (Figs. 5-6, 10; para. [0157]; para. [0159]), wherein the air pump comprises a pump piston (control means 133 has an adaptor 141 as a piston moveable in a cylinder 142, this arrangement for pumping or compressing air) (Figs. 5-6, 10; para. [0157]; para. [0159]) and a return spring (control means 133 can comprise a spring) (para. [0130]).
Dunne ‘603 is silent on the return spring being arranged between the pump piston and a collapsible volume of the container.
However, Dunne ‘603 does teach the control means 133 can comprise a spring to act on cartridge 100 (para. [0130]) and that the control means 133 comprises an adaptor 141 to act as a piston (Fig. 10; para. [0158]). As control means 133 is shown to physically contact the bottom of cartridge 100, one of ordinary skill in the art could reasonably assume an end of the spring of control means 133 would also contact the bottom of cartridge 100 in order to more efficiently act upon the cartridge (Figs. 5-6, 10; para. [0130]). Thus, even though the exact position of the second end of the spring in the control means 133 is not exactly described, the spring would still be at least partially between the cartridge 133 (and therefore the collapsible storage means 102 within cartridge 100, see Figs. 5-6) and the adaptor 141 of the control means 133.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Dunne ‘603 device such that the return spring being arranged between the pump piston and a collapsible volume of the container, as suggested by Dunne ‘603, for the purpose of ensuring the spring of the control means 133 can directly and thereby more efficiently act on the cartridge 100.
Regarding claim 31, as best understood, the modified Dunne ‘603 teaches wherein the air pump or pump piston comprises a valve for preventing any under pressure in the air pump or a pump chamber thereof (aeration valve 138 is used to prevent under pressure in the bellows 135/cylinder 142) (Dunne ‘603; Figs. 9-10; para. [0151]; para. [0157]).
Regarding claim 32, as best understood, the modified Dunne ‘603 teaches wherein the container, air pump or pump piston comprises an actuation element for actuating the pump piston (the actuation element can be the venting hole 140 which connects the air pump to the ambient air, at least a portion of the cylinder 142, or the lip of the adaptor 142 which grasps the container 101, all of which are needed for movement/actuation of the adaptor 141 in the cylinder 142 during a stroke) (Figs. 9-10; para. [0154]; paras. [0157-0158]).
Regarding claim 35, as best understood, the modified Dunne ‘603 teaches wherein the container comprises a return spring that is arranged between the pump piston and a collapsible volume of the container (spring of control means 133 at least partially between storage means 102 in cartridge 100 and the adaptor 141 of the control means) (Figs. 5-6, 10; para. [0130]; para. [0158]).
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Dunne ‘603 as applied to claim 27 above, and further in view of Dunne ‘056.
Regarding claim 36, as best understood, Dunne ‘603 discloses the invention as previously claimed, including wherein the container comprises a rigid casing (cartridge 100 has a rigid outer canister 101) (Dunne ‘603; para. [0062]), but does not teach a 9Atty Docket No.: 539-544fluid piston moveable therein forming the volume of the container, wherein the volume is reduced or reducible by an axial movement of the fluid piston within the casing.
However, Dunne ‘056 teaches a nebulizer (Dunne ‘056; abstract) including a 9Atty Docket No.: 539-544fluid piston moveable therein (piston 12 inside cartridge 10) (Dunne ‘056; Figs. 4a-4b; para. [0067]) forming the volume of the container (cartridge 10 and piston 12 form a volume for liquid 15) (Dunne ‘056; Figs. 4a-4b), wherein the volume is reduced or reducible by an axial movement of the fluid piston within the casing (liquid pressurized, i.e. the volume reduced, when the air cavity 32 exerts force on piston 12, thereby moving the piston 12 upwards) (Dunne ‘056; Figs. 4a-4b; para. [0010]; para. [0070]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Dunne ‘603 casing to include a 9Atty Docket No.: 539-544fluid piston moveable therein forming the volume of the container, wherein the volume is reduced or reducible by an axial movement of the fluid piston within the casing, as taught by Dunne ‘056, for the purpose of providing a mechanism to help collapse the collapsible container full of liquid associated with the cartridge (Dunne ‘056; para. [0067]).
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Dunne ‘603 as applied to claim 27 above, and further in view of Crichton.
Regarding claim 37, as best understood, Dunne ‘603 discloses the invention as previously claimed, but does not teach wherein the valve comprises or forms a control valve limiting the air pressure acting on the liquid in the container to a maximum value above the ambient pressure (PA) independently from the filling level of the container with the liquid.
However, Crichton teaches a droplet generation device (Crichton; abstract) with a pressure control system to control the flow of gas both into and out of a reservoir in response to a pressure difference using a combination umbrella plus duck-bill valve (Crichton; abstract; para. [0071]). This Crichton combination valve functions similarly to the Dunne ‘603 aeration valve 138 and venting opening 136, as the aeration valve 138 allows for air to enter the pump cylinder 142 when under pressure occurs inside it and the venting opening 136 allows for compressed air inside the cylinder 142 to escape the high pressure environment inside the cylinder 142 (Dunne ‘603; Figs. 9-10; para. [0149]; paras. [0151-0154]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Dunne ‘603 device by substituting out the aeration valve 138 and venting opening 136 for the Crichton combination umbrella plus duck-bill valve, as taught by Crichton, for the purpose of providing the device with an improved means of controlling the pressure within a reservoir (i.e. the Dunne ‘603 cylinder 142) relative to local ambient pressure based on the pressure difference between the two (Crichton; abstract; para. [0047]).
With this modification, the modified Dunne ‘603 would thus teach the valve comprises or forms a control valve limiting the air pressure acting on the liquid in the container to a maximum value above the ambient pressure (PA) independently from the filling level of the container with the liquid (Crichton combination umbrella plus duck-bill valve working in place of the Dunne ‘603 aeration valve 138 and venting opening 136; Dunne ‘603 piston adaptor 141 and cylinder 142 pumps air when depressed for suctioning/pressurizing the liquid; with the Crichton combination valve, the modified device would thus have a means to automatically respond to and control the pressure difference between the Dunne ‘603 reservoir of air in the cylinder 142 and air space 105 whenever there is a pressure difference where one side of the reservoir is greater or less than atmospheric pressure; this mechanism would work independently from the level of liquid, as it functions only based on pressure differences of gas) (Dunne ‘603, Figs. 9-10, para. [0149], paras. [0151-0154]; paras. [0157-0158]; Crichton, abstract, para. [0071]).
Double Patenting
Claims 1-11, 14, 26-27, 37-38, and 40 of this application is patentably indistinct from claim 15 of Application No. 16/631,274. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 14, 26-27, 37-38, and 40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of copending Application No. 16/631,274, hereinafter ‘274, (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, as best understood, copending application ‘274 discloses a nebulizer for nebulizing a liquid, comprising: a preferably replaceable container containing multiple doses of the liquid, a fluid pump for withdrawing a dose of the liquid from the container and pressurizing the respective dose for nebulization, an air pump for pressurizing the liquid in the container to help withdrawing the liquid in doses from the container, and preferably a housing part which can be detached from the nebulizer or opened for inserting or replacing the container (‘274, claim 1), wherein the nebulizer or air pump comprises a control valve (‘274, claim 15) limiting the air pressure acting on the liquid in the container to a maximum value above the ambient pressure (PA) independently from a filling level of the container with the liquid (control valve controls a maximum air pressure in the air pump or the pump chamber in claim 15, and the air pump in claim 1 is described to pump air into the container to help withdraw doses of liquid; claim 15 describes the control valve opening to be pressure dependent, thus it is not dependent on the filling level) (‘274, claim 15).
Regarding claim 2, as best understood, the modified copending application ‘274 teaches a preferably replaceable container containing multiple doses of the liquid, a fluid pump for withdrawing a dose of the liquid from the container and pressurizing the respective dose for nebulization, an air pump for pressurizing the liquid in the container to help withdrawing the liquid in doses from the container, and preferably a housing part which can be detached from the nebulizer or opened for inserting or replacing the container (‘274, claim 1), wherein the nebulizer or air pump comprises a pressure relief means to decrease the air pressure acting on the liquid in the container, wherein the pressure relief means is adapted to open automatically dependent on the position of the container within the nebulizer (control valve controls a maximum air pressure in the air pump or the pump chamber in claim 15, thus one of ordinary skill in the art would recognize the control valve would include or cover some sort of opening or channel through which air can flow out of the pump when the maximum pressure is reached; claim 15 describes the control valve opening to be pressure dependent based on the pump and is thus automatic based on the pump movements for pressurization) (‘274, claim 15).
Regarding claim 3, as best understood, the modified copending application ‘274 teaches a preferably replaceable container containing multiple doses of the liquid, a fluid pump for withdrawing a dose of the liquid from the container and pressurizing the respective dose for nebulization, and preferably a housing part which can be detached from the nebulizer or opened for inserting or replacing the container, wherein the container comprises an air pump in the container for pressurizing the liquid in the container to help withdrawing the dose of the liquid from the container, wherein the air pump comprises a pump piston and a cylinder cooperating with the pump piston (‘274, claim 1), characterized in that the container, air pump or pump piston comprises a valve for limiting the air pressure acting on the liquid in the container and/or preventing any underpressure in the air pump or a pump chamber thereof (control valve controls a maximum air pressure in the air pump and prevents under pressure in the air pump) (‘274, claim 15).
Regarding claim 4, as best understood, the modified copending application ‘274 teaches wherein the control valve (44) is adapted to open automatically when the air pressure in the air pump (30) exceeds a first maximum value (P1) above the ambient pressure (PA) (control valve controls is pressure dependent, and would thus open automatically when maximum pressure is reached) (‘274, claim 15).
Regarding claim 5, as best understood, the modified copending application ‘274 teaches wherein the control valve (44) is adapted to close automatically when the air pressure in the air pump (30) decreases or corresponds to a second maximum value (P2) above the ambient pressure (PA) (control valve controls is pressure dependent, and would close automatically to prevent underpressure) (‘274, claim 15).
Regarding claims 6-7, as best understood, the modified copending application ‘274 teaches wherein the nebulizer or air pump comprises an inlet valve preventing any underpressure in the air pump or its pump chamber and/or which is adapted to open automatically when the air pressure in the air pump is below the ambient pressure (PA) and which is adapted to close automatically when the air pressure in the air pump increases or corresponds to the ambient pressure (PA), wherein the control valve and the inlet valve are formed integrally and/or by the same valve or valve element (control valve is a pressure-dependent valve which can both control maximum pressure and prevent under pressure in the pump chamber, thus one of ordinary skill in the art would recognize two valve elements are needed to control the pressure and airflow both in and out of the pump chamber) (‘274, claim 15).
Regarding claim 14, as best understood, the modified copending application ‘274 teaches wherein the air pump comprises or forms a piston/cylinder arrangement for pumping air to help withdrawing the liquid in doses from the container and/or that the air pump comprises a pump piston and a cylinder, wherein the pump piston is axially moveable within the cylinder (air pump has a piston and cylinder, and one of ordinary skill in the art would recognize that it is normal for a piston to move axially up and down within a cylinder in order to pump a fluid) (‘274, claim 1).
Regarding claim 26, the modified copending application ‘274 teaches wherein the control valve and the inlet valve are formed integrally (control valve is a pressure-dependent valve which can both control maximum pressure and prevent under pressure in the pump chamber, thus one of ordinary skill in the art would recognize two valve elements in the whole control valve are needed to control the pressure and airflow both in and out of the pump chamber) (‘274, claim 15).
Regarding claim 27, the modified copending application ‘274 teaches a container containing multiple doses of a liquid for nebulizing by a nebulizer, the container comprising an air pump in the container for pressurizing the liquid in the container to help withdrawing the dose of the liquid from the container, wherein the air pump comprises a pump piston and a cylinder cooperating with the pump piston (‘274, claim 1), characterized in that the container, air pump or pump piston comprises a valve for limiting the air pressure acting on the liquid in the container and/or preventing any underpressure in the air pump or a pump chamber thereof (‘274, claim 15).
Claim 27 is rejected under the judicially created doctrine of provisional obviousness-type double patenting as being unpatentable over the co-pending claim 15 of Application No. 16/631,274. Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the co-pending application claims and the instant claim 27 are minor and obvious from each other. The instant claim 27 is the broader version of the Co-pending claims (i.e. the instant claim 27 does not positively include a nebulizer, the container being replaceable, a fluid pump, or a housing part of ‘274). In the instant claim 27, all structural elements are included in the Co-pending claims.  Any infringement over the co-pending application would also infringe over the instant claim. Hence, the instant claim does not differ from the scope of the Co-pending claims.
Regarding claim 37, as best understood, the modified copending application ‘274 teaches wherein the valve comprises or forms a control valve limiting the air pressure acting on the liqui in the container to a maximum value above the ambient pressure (PA) independently from the filling level of the container with the liquid (control valve controls a maximum air pressure in the air pump or the pump chamber in claim 15, and the air pump in claim 1 is described to pump air into the container to help withdraw doses of liquid; claim 15 describes the control valve opening to be pressure dependent, thus it is not dependent on the filling level) (‘274, claim 15).
Regarding claim 38, as best understood, the modified copending application ‘274 teaches wherein the valve comprises or forms an inlet valve preventing any underpressure in the air pump or its pump chamber (control valve prevents an underpressure in the air pump or the pump chamber) (‘274, claim 15).
Regarding claim 40, as best understood, the modified copending application ‘274 teaches wherein the inlet valve and the control valve are formed integrally (control valve is a pressure-dependent valve which can both control maximum pressure and prevent under pressure in the pump chamber, thus one of ordinary skill in the art would recognize two valve elements in the whole control valve are needed to control the pressure and airflow both in and out of the pump chamber) (‘274, claim 15).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 8-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of copending Application No. ‘274 in view of Crichton. 
Regarding claim 8, as best understood, the modified copending application ‘274 teaches the invention as previously claimed, but is silent on the control valve, in particular valve, is dome-like shaped.
However, Crichton teaches a droplet generation device (Crichton; abstract) wherein the control valve, in particular valve, is dome-like shaped (umbrella portion of combination valve would be a dome) (Crichton; para. [0071]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the copending application ‘274 control valve to be dome-like shaped, as taught by Crichton, for the purpose of providing the device with a specific valve and shape which one of ordinary skill in the art could feasibly expect to perform suitably well.
Regarding claim 9, as best understood, the modified copending application ‘274 teaches wherein the control valve, in particular valve, is embodied as a duckbill valve  (combination umbrella plus duck-bill valve has a duck-bill portion) (Crichton; abstract; para. [0071]).
Regarding claim 10, as best understood, the modified copending application ‘274 teaches wherein the control valve, in particular valve, comprises flexible portions (combination umbrella plus duck-bill valve would be flexible at least at the duck-bill portion to allow for the duck-bill valve part to flex open) (Crichton; abstract; para. [0071]).
Regarding claim 11, the modified copending application ‘274 teaches wherein the flexible portions are adapted to open towards the interior of the air pump in order to allow ambient air to flow into the air pump and/or that the portions are adapted to open away from the interior of the air pumping order to allow air to flow out of the air pump (combination umbrella plus duck-bill valve allows for two way air flow control; either the umbrella or the duck-bill portion can be used in either flow direction as there are no specific directional requirements for valve functionality, so the duck-bill portion can be directed towards allowing air to flow into the reservoir or out of the reservoir) (Crichton; abstract; para. [0071]).
This is a provisional nonstatutory double patenting rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2005/0183718 A1 by Wuttke et al. is considered to be relevant as it discloses a nebulizer wherein the container is pieced on the bottom.
US 2002/0074362 A1 by Py et al. is considered to be relevant as it discloses a fluid dispenser having a two-way valve controlled by a threshold pressure differential. 
US 6,988,496 B1 by Eicher et al. is considered to be relevant as it discloses a nebulizer having a return spring and a piercer to pierce the bottom of a container. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032. The examiner can normally be reached Monday-Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACQUELINE M PINDERSKI/Examiner, Art Unit 3785                                                                                                                                                                                                        
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785